PER CURIAM.
Having carefully examined the record-on-appeal and having thoroughly considered the 12 points raised by appellants as well as the written and oral arguments advanced by the respective parties, we have concluded that the learned trial judge correctly entered the final judgment here appealed. One issue raised by appellants relates to orders entered by the trial judge taxing costs. Following final judgment which was entered pursuant to a jury verdict, both appellants and appellees filed motions to tax costs. After appellants filed their notice of appeal, the trial court, at the request of appellees, held a hearing on appellants’ motion to tax costs and subsequently entered two costs judgments differing in amounts in favor of appellants. Appellants urge that the trial court was without authority to enter those costs judgments. The Supreme Court of Florida, in Roberts v. Askew, 260 So.2d 492 (Fla.1972) has held to the contrary.
AFFIRMED.
BOYER, C. J., and RAWLS and McCORD, JJ., concur.